Shackleford, J.
An information was filed in the Criminal Court of Record for Hillsborough County against Savannah Waldo, wherein she was charged with having committed the crime of grand larceny. A trial was had before a jury, which resulted in her conviction and she was sentenced to confinement in the county jail at hard labor for a period of six months. She seeks a reversal of this judgment by writ of error.
Four errors are assigned, but the second is expressly abandoned. The remaining three question the sufficiency of the evidence to sustain a conviction, the defendant admitting in her brief that “the single question presented is was there sufficient evidence adduced to convict the defendant of the crime?” The jury answered this question in the affirmative, as likewise did the trial judge in refusing to grant the motion for a new trial. After a careful consideration of all the evidence, we are of the same opinion. No useful purpose could be served by setting it forth. Nothing remains for us to do but to affirm the judgment. See Chancey v. State, 54 Fla. 20, 44 South. Rep. 1013, and authorities there cited.
Affirmed.
Whitfield, O. J., and Cockrell, J., concur.
Taylor, Hocker and Parkhill, JJ., concur in the opinion.